NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          ABDOUL K. OUATTARA HEMA,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5053
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00055-FMA, Senior Judge Francis
M. Allegra.
                ______________________

                 Decided: June 8, 2015
                ______________________

   ABDOUL K. OUATTARA HEMA, Philadephia, PA, pro se.

    ANNA BONDURANT ELEY, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., MARTIN F. HOCKEY, JR.
                ______________________

 Before NEWMAN, SCHALL, and HUGHES, Circuit Judges.
2                             OUATTARA HEMA   v. US



PER CURIAM.
                         DECISION
    Abdoul K. Ouattara Hema appeals the final decision
of the United States Court of Federal Claims that dis-
missed his complaint for lack of jurisdiction. Ouattara
Hema v. United States, No. 1:15-cv-00055-FMA (Fed. Cl.
Jan. 28, 2015). We affirm.
                       DISCUSSION
                             I.
    Mr. Ouattara Hema filed suit in the Court of Federal
Claims on January 21, 2015. In his complaint, he alleged
that he had been unjustly arrested and harassed as part
of an “unlawful ‘Self-deportation’ program against illegal
immigrants.” Complaint at 1. Without seeking any
specified amount of damages, Mr. Ouattara Hema re-
quested that “a judgment be entered against the United
States Government.” Id. at 2. On January 28, 2015, the
Court of Federal Claims issued an Opinion and Order
dismissing Mr. Ouattara Hema’s complaint for lack of
jurisdiction. Ouattara Hema, slip op. at 2. In it, the court
stated that, whether the complaint was viewed as assert-
ing civil rights claims or tort claims, it presented matters
beyond its jurisdiction. Id. at 1–2. This appeal followed.
We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                            II.
    The Court of Federal Claims derives its jurisdiction
(which is the authority to hear a case) from the Tucker
Act, which provides as follows:
    The United States Court of Federal Claims shall
    have jurisdiction to render judgment upon any
    claim against the United States founded either
    upon the Constitution or any Act of Congress, or
    any regulation of an executive department, or up-
    on any express or implied contract with the Unit-
OUATTARA HEMA   v. US                                    3



   ed States, or for liquidated or unliquidated dam-
   ages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1) (emphasis added).
    The plain language of the Tucker Act excludes claims
sounding in tort from the jurisdiction of the Court of
Federal Claims. Rick’s Mushroom Serv., Inc. v. United
States, 521 F.3d 1338, 1343 (Fed. Cir. 2008). At the same
time, the Court of Federal Claims lacks jurisdiction to
entertain general civil rights claims that are not based
upon an appropriate money-mandating provision. E.g.,
Sanders v. United States, 34 Fed. Cl. 75, 80 (1995), aff’d,
104 F.3d 376 (Fed. Cir. 1996), cert. denied, 522 U.S. 831
(1997). We have reviewed Mr. Ouattara Hema’s com-
plaint. In addition, we have considered all the arguments
he makes on appeal. It is clear that all the claims he
presents either sound in tort or amount to general allega-
tions that his civil rights have been violated. In either
case, they are outside the jurisdiction of the Court of
Federal Claims.
   For the foregoing reasons, the Opinion and Order of
the Court of Federal Claims dismissing Mr. Ouattara
Hema’s complaint is affirmed.
                        AFFIRMED
   No Costs.